 


110 HRES 257 EH: Supporting the goals and ideals of Pancreatic Cancer Awareness Month.
U.S. House of Representatives
2007-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 257 
In the House of Representatives, U. S., 
 
September 10, 2007 
 
RESOLUTION 
Supporting the goals and ideals of Pancreatic Cancer Awareness Month. 
 
 
Whereas over 37,170 people will be diagnosed with pancreatic cancer this year in the United States;  
Whereas pancreatic cancer is the fourth most common cause of cancer death in the United States;  
Whereas 75 percent of pancreatic cancer patients die within the first year of their diagnosis, and only 5 percent survive more than 5 years, making pancreatic cancer the deadliest of any cancer;  
Whereas there has been no significant improvement in survival rates in the last 25 years, and pancreatic cancer research is still in the earliest scientific stages;  
Whereas there are no early detection methods and minimal treatment options for pancreatic cancer;  
Whereas when symptoms of pancreatic cancer generally present themselves, it is too late for an optimistic prognosis, and the average survival rate of those diagnosed with metastatic disease is only 3 to 6 months;  
Whereas the incidence rate of pancreatic cancer is 40 to 50 percent higher in African Americans than in other ethnic groups;  
Whereas the Pancreatic Cancer Action Network (PanCAN) is a national patient advocacy organization that serves the pancreatic cancer community by focusing its efforts on public policy, research funding, patient services, and public awareness and education related to developing effective treatments and a cure for pancreatic cancer; and  
Whereas the Pancreatic Cancer Action Network has requested that the Congress designate November as Pancreatic Cancer Awareness Month in order to educate communities across the Nation about pancreatic cancer and the need for research funding, early detection methods, effective treatments, and prevention programs: Now, therefore, be it  
 
That the House of Representatives supports the goals and ideals of Pancreatic Cancer Awareness Month.  
 
Lorraine C. Miller,Clerk. 
